Citation Nr: 0501770	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  96-23 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  In December 2003 the Board 
remanded the claim for further development.

In a February 1991 rating decision and in a September 1991 
rating decision, the RO denied service connection for PTSD.  
The RO, however, reviewed the claim for PTSD on a de novo 
basis in an April 1999 supplemental statement of the case.  
The Board finds that a new and material evidence analysis is 
necessary for the issue of service connection for PTSD 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).  Thus, the Board must first determine 
if the veteran has submitted new and material evidence 
sufficient to reopen the claim of service connection for PTSD 
and the issue is as stated on the title page.


FINDINGS OF FACT

1.  The RO, in the September 1991 confirmed rating decision, 
denied a claim of entitlement to service connection for PTSD.  
Later that month, the veteran was notified of that decision 
and given his appellate rights and procedures.  He did not 
appeal that decision.

2.  The additional evidence submitted since the September 
1991 confirmed rating decision is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim for entitlement to service connection for 
PTSD.

3.  The veteran did not engage in combat.

4.  There is no credible supporting evidence of a stressor 
resulting in PTSD  


CONCLUSIONS OF LAW

1.  The September 1991 RO confirmed rating decision denying 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the September 1991 RO 
confirmed rating decision is new and material, and the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the December 1995 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
January 2004, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The AOJ provided the veteran rating decisions in October 1995 
and April 1999, a statement of the case (SOC) in May 1996, 
and supplemental statements of the case (SSOCs) in April 
1999, August 1999, September 2002, July 2003, and July 2004 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claim.  The AOJ wrote to the veteran in 
January 2004 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, service personnel 
records, records obtained by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The AOJ obtained private medial 
records.  In addition, the veteran was afforded three VA 
compensation examination regarding PTSD.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The AOJ fully complied 
with the directives of the December 2003 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran has 
not identified any recent treatment by VA or any other 
source.  In addition, the October 1995 and April 1999 rating 
decisions, the May 1996 SOC, and the April 1999, August 1999, 
September 2002, July 2003, and July 2004 SSOCs informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In a January 2004 VCAA letter, the RO told the veteran that 
he should submit any additional evidence that pertains to his 
claim.  In an October 2004 letter, the RO told the veteran 
that he should submit any additional evidence to the Board 
instead of the RO.  Therefore, the veteran was in essence 
told to submit any evidence in his possession.  See C.F.R. § 
3.159(b)(1).

By the October 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

A.  Factual Background

In the February 1991 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
showing that he had the disorder.  The veteran filed a timely 
notice of disagreement.  The RO issued a statement of the 
case in May 1991, but the veteran did not perfect an appeal.  
The evidence before the RO at the time of the February 1991 
rating decision included a report of an August 1990 VA 
examination.  At the August 1990 VA examination, the Axis I 
diagnoses were paranoid-type delusional disorder and an 
anxiety disorder not otherwise specified with features of 
PTSD.

In the September 1991 rating decision, the RO denied service 
connection for PTSD on the basis that there was not 
sufficient evidence of an in-service stressor.  The veteran 
did not appeal that denial.  The evidence before the RO 
consisted of a discharge summary from a VA hospitalization 
from April to May 1991, which reflects a diagnosis of chronic 
PTSD. 

Since the September 1991 RO rating decision, the relevant 
evidence submitted is an April 2002 report of the USASCRUR.  
This report reveals that there were several incidents of 
sniper fire during convoys.

B.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.

C.  Analysis

The report of USASCRUR pertains to the question of credible 
supporting evidence that a claimed in-service stressor 
occurred.  The Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration.  The prior denial was based upon a fact that 
there was no evidence of in-service stressor.  Based upon the 
reason for the prior denial, this evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is thus reopened.

III.  Service Connection

A.  Factual Background

Service medical records show no complaints, treatment or 
findings of psychiatric symptomatology.  In March 1971 the 
veteran was hospitalized for vomiting, which was probably 
functional in nature.  On the February 1972 separation 
examination, the psychiatric evaluation was normal.

Service personnel records show that he served in the Republic 
of Vietnam from January 12, 1971, to April 10, 1971.  His 
principal duties while serving in the Republic of Vietnam 
were heavy truck driver and heavy vehicle crew member.  He 
served as a heavy truck driver with the 10th Transportation 
Company from January 22, 1971, to January 26, 1971.  He 
served as a heavy vehicle crew member with the 233rd 
Transportation Company from January 27, 1971, to March 22, 
1971.  He was a patient in a hospital starting on March 23, 
1971.  He participated in an unnamed campaign.  His DD Form 
214 reflects that he earned the Vietnam Service Medal.

During a 1990 VA examination, the veteran reported that a 
buddy had been killed immediately in front of him.

VA medical records dated in 1995 and from 1998 to 2001 
reflect diagnoses of PTSD and for the most part do not 
provide any stressor information.  However, in July 1995, the 
veteran reported that his military occupational specialty was 
a heavy equipment operator and that he had duties as an 
escort with a machine gun for supply operations.  He stated 
that he drew sniper fire and had near misses.  He indicated 
that at one time in particular a vehicle ahead of him was 
blown up by a mine.  Following a mental status examination, 
the Axis I diagnoses included a provisional diagnosis of 
PTSD.

In a September 1997 statement, the veteran reported 
stressors.  He stated that in the second week of January 
"1970" a truck driver was killed in an accident while under 
fire from the enemy.  He indicated that in February "1970" 
he was in a convoy jeep when a truck hit a land mine.  He 
said that he witnessed the deaths of many soldiers while 
hospitalized in Vietnam.  He noted that he received hostile 
fire during convoys.  In a November 1998 statement, the 
veteran clarified that he was assigned to the 233rd 
Transportation Company at the time of the land mine stressor.

In a May 1999 statement, the veteran reported that he was on 
guard duty at a replacement station during his first two days 
in Vietnam when it was attacked.  He added that the driver of 
the jeep who hit a land mine in January 1971 was killed.  He 
also indicated that he served as a gunner on a convoy that 
received hostile fire and had no casualties.

In April 2002, the USASCRUR provided a copy of the unit 
history of the 233rd Transportation Company and indicated 
that the unit history of the 233rd Transportation Company 
documents that their mission included convoy operations to 
Laos and the Cambodian border, as stated by the veteran.  The 
USASCRUR also enclosed a copy of an Operational Report - 
Lessons Learned report submitted by the 7th Transportation 
Battalion, the higher headquarters for the 233rd 
Transportation Company, for the period ending April 30, 1971.  
The USASCRUR stated that that the report documents that there 
were several incidents of sniper fire during convoy missions 
and that no casualties occurred as a result of hostile 
actions.  The USASCRUR noted that morning reports submitted 
by the 233rd Transportation Company for the period from 
January 22, 1971, to March 22, 1971, list four individuals 
who were transferred to a patient casualty company but 
reasons for the transfers were not provided.  The USASCRUR 
indicated that the veteran was assigned to a patient casualty 
company on February 27, 1971, and that he returned to his 
unit on March 19, 1971.

The enclosed Operational Report - Lessons Learned report 
reflects that there were no major interruptions in convoy 
operations due to enemy activity.  There were several 
incidents of small arms sniper fire, but these episodes did 
not result in any injuries or property damage.  There were no 
mining incidents that resulted in extensive damage to unit 
equipment, but there was an incident that resulted in one 
piece of equipment receiving minor damage.

The veteran underwent a VA psychiatric examination in 
September 2002.  Many of the symptoms of PTSD in the clinical 
assessment were elicited on a review of symptoms rather than 
being reported in the open-ended questioning of the 
interview.  He reported that he had intrusive memories of his 
first night in Vietnam in an area where he and his fellow 
soldiers did not have adequate weaponry and that was being 
protected by covert helicopters firing on the perimeter of 
their fire base.  He said that he had intrusive recollections 
of a land mine explosion during a convoy that killed a good 
friend.  

Following a mental status examination, the examiner noted the 
veteran's responses were consistent with the criteria for 
PTSD.  The examiner, however, had some concerns about 
establishing this diagnosis because of the extensive 
substance abuse without any clear evidence of recovery.  The 
examiner noted that the veteran may well have some symptoms 
of PTSD, but that his history of events that seemed to have 
contributed most strongly to his symptoms is lacking 
corroborating support within the record.  The examiner 
indicated that the operations report for the veteran's unit 
during the period he was in Vietnam reflects that there were 
no casualties or major mining operations. 

The Axis I diagnoses were PTSD (provisional), alcohol 
dependence, cocaine abuse, and cannabis abuse.  The examiner 
indicated that while it was likely that the veteran did have 
some symptoms related to his traumatic experience, it was 
difficult to say with certainty that he met all criteria for 
PTSD.  The examiner noted that it was likely that this 
diagnosis can only be established when the veteran has been 
actively involved in substance abuse treatment and sober for 
at least three months.

In a December 2002 addendum to the report of the September 
2002 VA examination on the question of whether the veteran 
had PTSD, the examiner indicated that the Axis I diagnosis 
was anxiety disorder not otherwise specified.

The veteran was afforded a VA general medical examination in 
July 2003.  The diagnoses included paranoid schizophrenia and 
PTSD.

The veteran underwent a VA psychological examination in 
February 2004.  His score on the combat exposure scale and 
the impact-of-event scale was significantly high.  He had 
significantly high scores for both intrusion and avoidance.  
He reported the following in-service stressors: seeing 
members of his unit severely injured or killed; being in a 
convey when a land mine exploded; being a convoy escort; 
witnessing members of the Vietcong or North Vietnamese Army 
being mutilated or tortured; and experiencing near misses by 
bullets, rockets, and mortars.  The Axis I diagnoses were 
PTSD and polysubstance dependence in remission.  The examiner 
indicated that the impact of his experiences in Vietnam had 
adversely affected him in his quality of life, personal 
relationships, and occupational functioning.  The examiner 
noted that his substance abuse appeared to be in remission 
and that there was no evidence of psychosis.

The veteran was afforded a VA examination by two 
psychiatrists in March 2004.  He reported that he had 
intrusive memories of his first night in Vietnam when he and 
his fellow soldiers did not have adequate weaponry and were 
being protected by covert helicopters firing on the perimeter 
of their fire base.  He complained of a negative atmosphere 
between officers and enlisted men on that night.  He stated 
that he was in an area that was attacked by rocket fire with 
bodies going everywhere.  He reported intrusive memories of a 
land mine explosion during a convoy that killed a good 
friend.

Following the mental status examination, the Axis I diagnoses 
were polysubstance dependence, in remission by the veteran's 
report; anxiety disorder, not otherwise specified with PTSD 
features; and malingering cannot be ruled out.  The examiners 
noted that in a review of the veteran's symptoms, his 
responses were consistent with the criteria for PTSD.  The 
examiners agreed with the September 2002 VA examiner that 
while the veteran may well have symptoms of PTSD, his history 
of the events that seemed to have contributed most strongly 
to his symptoms was lacking corroborating support within the 
record and was at times contradicted by the record.  The 
examiners indicated that the veteran's history of the trauma 
had changed over the years from seeing a friend killed 
immediately in front of him to having a mine hit the lead 
truck in a convoy.  The examiners reported that the veteran 
was not a reliable historian.

B.  Analysis

In this case, the record establishes a questionable diagnosis 
of PTSD.  In addition, malingering has been suspected.  
Furthermore, examiners have noted that the veteran's reports 
of stressors have changed with time and those that would 
support a diagnosis are not supported by credible supporting 
evidence.  In July 1995, the veteran reported, among other 
things, he came under enemy sniper fire and a provisional 
diagnosis of PTSD was made.  At the February 2004 VA 
psychological examination, the veteran reported experiencing 
sniper fire and PTSD was diagnosed.

The veteran has recited stressors, to include coming under 
sniper fire, which is corroborated by the service department 
report.  However, it is also clear that the examiners have 
not entered a diagnosis of PTSD based on such event.  Rather, 
the veteran has also reported other events: witnessing 
deaths, death of a friend or friends and a significant event 
involving a mine.  These events are not supported by credible 
evidence.  

The Board is aware that the veteran's reporting of some 
stressors, to include being under attack during his first two 
nights in Vietnam and the death of a fellow soldier in his 
convey from a land mine explosion, has either been 
inconsistent or not supported.  Three VA examiners determined 
that the veteran did not meet the criteria for PTSD.  The 
most reliable evidence, including a statement that two 
examiners agree with a third one, is to the effect that his 
history of the events that seemed to have contributed most 
strongly to his symptoms is lacking in corroborating support 
and is at times contradicted by the record.  The examiners 
noted, moreover, that the history of the trauma has changed 
over the years from seeing a friend killed immediately in 
front of him to having a mine hit the lead truck in a convoy.  
It was specifically concluded that the veteran was not a 
reliable historian.

In sum, the Board is presented with a veteran who is not a 
reliable historian, a conclusion by examiners that the 
veteran is not a reliable historian and that he may be 
malingering, evidence that the veteran was not in combat, and 
highly probative evidence that there is no credible 
supporting evidence that the claimed in-service stressor, 
resulting in a diagnosis of PTSD, occurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

The application to reopen a claim of service connection for 
PTSD is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


